Citation Nr: 0946999	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-01 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 1969 to 
July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Albuquerque, New Mexico.  In that decision, the RO denied a 
claim for service connection for PTSD.  

In May 2007, the Veteran testified at a decision review 
officer (DRO) hearing.  The transcript has been associated 
with the file.  

In October 2008, this claim was remanded for additional 
development.  


FINDINGS OF FACT

1.  The Veteran did not serve in combat.  

2. Resolving all doubt in his favor, the Veteran has PTSD 
that is related to an in-service personal assault.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

Without deciding whether the notice and development 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied for the Veteran's claim for 
service connection for PTSD, the Board concludes that the law 
does not preclude it from adjudicating this portion of the 
Veteran's claim.  The Board is taking action favorable to the 
Veteran by granting the claim.  A decision at this point 
poses no risk of prejudice to the Veteran.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The agency of original 
jurisdiction (AOJ) will be responsible for addressing any 
notice defect with respect to the rating and effective date 
elements when effectuating the award.  See, Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

II. Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2009).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

In addition to the general requirements for service 
connection, service connection for PTSD 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2009).  If the diagnosis of a mental 
disorder does not conform to DSM-IV or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a) (2009).  

For the in-service stressor, if the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2) 
(2009).  

For a claim based on in-service personal assault, evidence 
form sources other than the veteran's service records may 
corroborate the veteran's account of the stressor.  38 C.F.R. 
§ 3.304(f)(4) (2009).  "Examples of such evidence include, 
but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy."  Id.  
Additionally, VA may submit evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.  

In adjudicating this claim, the Board must first assess the 
competence and then the credibility of the veteran.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In 
Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), the United 
States Court of Appeals for Veterans Claims (Court), citing 
Layno v. Brown, 6 Vet. App. 465, 469 (1994), emphasized that 
lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the witnesses personal knowledge.  See also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).  The Board is charged with the 
duty to assess the credibility and weight given to evidence.  
See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 
cert. denied, 523 U.S. 1046 (1998).

III. Analysis

The Veteran contends that he acquired PTSD while in service.  
The Veteran's DD 214 (Report of Transfer or Discharge) does 
not reflect that he served in combat.  In a June 2004 
stressor statement, the Veteran listed several stressors, 
including being in numerous fights "over the years."  
Specifically, the Veteran mentioned being in a fight with 
four Australians in 1970 while on "R & R" in Sydney, 
Australia.  

In July 2005, the Veteran's mother submitted a letter with an 
enclosed a photograph of her son with a large bandage about 
his neck.  She stated that when the Veteran was in Australia 
he wrote and told her he was in a fight and was cut in the 
neck.  She stated she no longer had the letter he sent with 
the photograph.  Also in July 2005, the Veteran submitted two 
specific statements (one was his notice of disagreement) 
regarding the Australia incident in December 1970.  While on 
leave, he was cut in the side of the head with a cocktail 
glass and was beaten.  Bartenders intervened and the Veteran 
went to the hospital to have the cut on his neck closed.  
When he returned to Vietnam, a doctor in the medical unit 
also treated the cut.

In the Veteran's December 2005 formal appeal he stated he 
attempted to get medical records from hospitals in Sydney, 
Australia to confirm treatment for his neck wound in December 
1970.  He did not remember the exact hospital and called 
several.  He was told they do not hold records past 20 years.  

In April 2006, the Veteran submitted a statement regarding 
several personal traumas in service.  He alleged he had been 
subject to abuse in boot camp; specifically mentioning being 
locked in a closet full of ammonia at one point.  He also 
mentioned receiving sniper fire while serving in Vietnam.  At 
the May 2007 DRO hearing, the Veteran again mentioned the 
incident where he was jumped and received a cut on his neck.  
He also discussed boot camp incidents; helping the medical 
unit move the dead and wounded; and perimeter duty.  

The Veteran's service treatment records are silent for any 
treatment for a neck or head wound.  A July 1970 service 
treatment record showed the Veteran reported vomiting after 
meals.  "Suspect psychophysiologic" was written, although a 
cardiospasm with achalasia was to be ruled out.  A follow up 
barium swallow was normal.  A December 1970 service personnel 
record shows that R&R was authorized in Australia for seven 
days.  

Private medical records from January to December 2005 show 
the Veteran was treated for PTSD and major depression, but 
with no discussion of the origin of his PTSD.  A December 
2005 form for the Veteran's employer filled out by his 
private doctor shows the Veteran had PTSD and was "very 
stable.  Sees VA, myself, doing well on meds.  All conditions 
are stable."  

A June 2005 VA medical record shows the Veteran was referred 
for initial evaluation of PTSD.  A VA social work note from 
the same month shows the Veteran identifying the onset PTSD 
symptoms starting in boot camp.  At a September 2005 VA Agent 
Orange examination the Veteran reported a past neck 
laceration and received a diagnosis of depression.  A 
December 2005 VA psychiatry note shows assessments of major 
depression and possible PTSD.  

At a July 2006 VA PTSD program consultation, the Veteran 
reported boot camp abuse and the ammonia episode; sniper 
fire; and helping medical unit with bodies and the wounded.  
He received a diagnosis of Axis I PTSD and anti-social 
personality disorder.  He also reported experiencing sexual 
abuse as child and enjoying hurting others with no observable 
or reported remorse (symptoms that are "beyond the 
parameters of PTSD").  

In June 2007, the Veteran received a VA examination.  The 
examiner reviewed the claims file along with medical records.  
The examiner interviewed the Veteran and also gave him a 
Trauma Symptom Inventory test.  The Veteran's pre-military 
history was significant for some history of family mental 
illness and family addiction problems.  The examiner noted 
prior medical notes showed the Veteran reported trouble with 
getting in fights in childhood.  The examiner also noted that 
prior sexual abuse was reported by the Veteran in the July 
2006 mental health note.  The examiner stated "In summary, 
there is some evidence for a problematic childhood for the 
Veteran."  The examiner described the Veteran's psychosocial 
adjustment as "adequate" prior to entering military 
service.  

Under military history, the Veteran described abuse in boot 
camp and the ammonia incident; trauma from the assault in 
Australia; undergoing sniper fire; and using alcohol and 
drugs to cope.  

For the assessment, the examiner concluded the Veteran does 
meet DSM-IV criteria for Axis I PTSD, chronic.  He stated the 
Veteran was currently in remission through psychiatric 
medication management.  Testing on Trauma Symptoms Inventory 
score was valid and score was consistent with the 
presentation of PTSD which was well-managed through 
psychiatric medication.  

The examiner opined: "It is always difficult, if not 
impossible, to separate out the relative impact of multiple 
traumatic experiences in an individual's lifetime."  The 
examiner commented that the Veteran's incidents in boot camp 
and exposure to the dead and wounded were the most powerful 
incidents.  The examiner also stated it would be possible for 
assault in Australia to be responsible for the development of 
PTSD, but PTSD was not solely attributed to the Australia 
assault.  

In April 2009, the examiner explained further in an addendum 
that the assault the Veteran experienced in Australia was 
sufficient to produce PTSD.  "The assault does meet DSM-IV 
diagnostic criteria for a traumatic stressor and the Veteran 
did experience feelings of terror and vulnerability and 
believed he would die at the time of the assault."  The 
examiner also stated that there was a link between the 
symptoms the Veteran was having at the time of the evaluation 
and the assault in Australia and gave the example of "having 
emotional and physiological reactivity to situations which 
are similar to the assault."  

In October 2009, the Veteran submitted a statement from a 
fellow Veteran who claimed that personal assaults took place 
at Camp Pendleton (where the Veteran did basic training) in 
the 1960's and 1970's and were the subject of an 
investigation and magazine articles.  

Resolving all doubt in the Veteran's favor, the Board finds 
that the evidence is at least in equipoise and service 
connection for PTSD is warranted.  First, the Veteran is 
competent to relate his medical history and experiences.  
Layno, 6 Vet. App. 469.  The Veteran's mother is also 
competent to relate what she observed.  

Second, the Veteran has been relatively consistent in 
reporting his stressor of the fight in Australia; the 
exceptions being that he did not mention it at the July 2006 
VA PTSD program consultation and did not specifically 
reference it in an April 2006 personal assault stressor 
statement.  However, he did report it initially in his June 
2004 statement, in two July 2005 statements, in his December 
2005 formal appeal, at the May 2007 DRO hearing, and at the 
June 2007 VA examination.  When the Veteran reported the 
incident, the account did not tend to vary on the date and 
details.  Additionally, the Veteran's mother's corroborating 
statement and photograph are consistent with the service 
personnel record showing the Veteran's leave in Australia in 
December 1970.  Evidence from sources other than service 
records are to be considered in in-service personal assault 
cases under 38 C.F.R. § 3.304(f)(4).  As a result, the lay 
statements are afforded some weight.  

The June 2007 VA examination report and April 2009 addendum 
provide a diagnosis of PTSD that conforms to the DSM-IV as 
well as medical evidence between current symptoms and one of 
the claimed in-service stressors.  The examiner reviewed the 
claims file and all evidence and provided the opinion that 
supports that a personal assault occurred as warranted by 
38 C.F.R. § 3.304(f)(4).  

The Veteran has been diagnosed with PTSD, which is linked to 
a verified stressor (an assault while on leave in Australia).  
Resolving doubt in the Veteran's favor under 38 U.S.C.A. 
§ 5107(b), the Board finds that the evidence of record is 
sufficient to support a finding of service connection for 
PTSD.  Accordingly, the Veteran's claim for service 
connection for PTSD is granted.  


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


